Examiner’s Amendment and
Examiner’s Statement of Reasons for Allowance
Allowance (8/13/22)

The present application is being examined under the post-AIA  first to invent provisions. 

Examiner has carefully reviewed the response to the previous Office Action for the above patent application and prepared the following Office Action.

An Examiner's amendment for the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Following claims were further amended to read as follows:
7.   The beam assembly of claim 6, wherein the third hollow area is surrounded by the first and second projecting portions and by parallel wall sections of the first and second tubular portions.

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have a second beam having a second tubular portion and a second projecting portion extending along the second tubular portion, wherein the second tubular portion surrounds a second hollow area; and wherein the first beam is attached to the second beam with the first projecting portion attached to the second tubular portion and the second projecting portion attached to the first tubular portion to define a third hollow area between the first and second projecting portions and further in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov